Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 8/24/2021.

Election/Restrictions
Applicant has elected in the Reply filed on 8/24/2021 the following species: 
	A. the binding site is an antibody fragment (claim 10)
	B. the protein display system is a phage display system (claim 11)

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Election Requirement is thus deemed proper and made FINAL.
Claims 9-15 are pending.
Claims 9-15 are under examination in this Office Action.


Claim Rejections - 35 USC § 112 - (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 13, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 13, 14 and 15 lack clear antecedent basis because these claims depend from canceled claim 1.  Correction is required.

Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
New claim 14 states "The method of claim 1 wherein said fraction of said candidate proteins remaining bound is less than 10 percent."
Applicant has not shown where support is in the originally filed disclosure.  The closest support appears to be found in [0017] in the instant PG Publication.
At this location the specification states "[0017] FIG. 1 provides a schematic of a work flow of one embodiment of the invention. Libraries of pre-candidate compounds are generated from single substitution libraries and selected for binding to the target protein(s) (100), after which the pre-candidate libraries are shuffled (102) to produce a combinatorial library of nucleic acids encoding candidate compounds which, in turn, are cloned (104) into a convenient expression vector, such as a phagemid expression system. Phage (105) expressing candidate compounds then undergo one or more rounds of selection (106) for improvements in desired properties, such as binding affinity to a target molecule (108). Target molecules may be adsorbed or otherwise attached to a surface of a well or other reaction container as illustrated in FIG. 1, or target molecules may be derivatized with a binding moiety, such as biotin (110), which after incubation with candidate binding compounds may be captured with a complementary moiety, such as streptavidin, bound to beads, such as magnetic beads, for washing. In one particular selection regimen of interest, candidate binding compounds undergo a prolonged wash step (112) so that only candidate compounds with very low dissociation rates from a target molecule are selected. Exemplary wash times for such embodiments are at least 8 hours; or in other embodiments, at least 24 hours; or in other embodiments, at least 48 hours; or in other embodiments, at least 72 hours. In other embodiments, the duration of a washing step may be determined by the fraction of candidate binding compounds remaining bound to target. That is, bound compounds may be subjected to wash conditions for as long (or as many depending on the implementation) as it takes until 50 percent of the binding compounds remain bound, or until 10 percent of the binding compounds remain bound, or until 1 percent of the binding compounds remain bound. Alternatively, wash durations (or number depending on implementation) may be determined in reference to fraction of binding compound eluted from target. Isolated clones after selection may be amplified and subjected to additional cycles of selection (115) or they may be analyzed (114), for example by sequencing (116) and by making comparative measurements of binding affinity, for example, by ELISA, surface plasmon resonance binding, bio-layer interferometry (e.g. Octet system, ForteBio, Menlo Park, Calif.) or the like (118)."
The cited apparent support is not commensurate in scope with the current claim.  The disclosure is directed narrowly towards "until 10 percent of the binding compounds remain bound" while the claim is directed broadly towards the "said candidate proteins remaining bound is less than 10 percent".






Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 9-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swers et al. (2011) Molecular Biotechnology PMC volume 47 pages 57 to 69 cited in the 1/2/2020 IDS (hereinafter known as "Swers 2011") in view of Fujino et al. (10/31/2013) US Patent Application Publication 2013/0288908 A1 cited in the 1/2/2020 IDS (hereinafter known as "Fujino") and Swers et al. (2004) Nucleic Acids Research volume 32 article e36 pages 1 to 8 cited in the 1/2/2020 IDS (hereinafter known as "Swers 2004"). 
	With regards to claims 9-10 and 14-15, Swers 2011 teaches:
	a) as in claims 9-10 and 14-15, a method of improving a protein binding site, the method comprising the steps of: incubating in a reaction mixture under binding conditions the pre-candidate proteins of each single substitution library with target molecules; washing the target molecules and from pre-candidate proteins remaining bound form a selected library for each domain of the protein; expressing members of the shuffled library as candidate proteins; incubating in a reaction mixture under binding conditions the candidate proteins with target molecules; washing the target molecules so that a fraction of candidate proteins remain bound; wherein said binding site is that of an antibody fragment expressed by a protein display system; wherein said fraction of said candidate proteins remaining bound is less than 10 percent; wherein said plurality of domains is from 3 to 30 (see entire document including Abstract, Table 1A, Table 1B, Table 2, Figure 1 and page 58 to 63).
Swers 2011 does not explicitly teach:
	a) as in claims 9 and 11-13, synthesizing a single substitution library for each of a plurality of domains of a protein binding site, wherein each member of a single substitution library has a nucleotide sequence that encodes amino acid changes at a single amino acid position of its associated domain and that overlaps a nucleotide sequence of at least one member of a different single substitution library, and wherein the domains of the protein binding site are singly substituted at from 1 to 250 amino acid positions; expressing separately each member of each single substitution library as a pre-candidate protein; selecting members of the shuffled library which encode candidate proteins which remain bound; wherein said protein display system is a phage display system; and wherein said plurality of domains covers a contiguous amino acid sequence of said protein. 
	With regards to claims 9 and 11-13, Fujino teaches:
	a) as in claims 9 and 11-13, synthesizing a single substitution library for each of a plurality of domains of a protein binding site, wherein each member of a single substitution library has a nucleotide sequence that encodes amino acid changes at a single amino acid position of its associated domain and that overlaps a nucleotide sequence of at least one member of a different single substitution library, and wherein the domains of the protein binding site are singly substituted at from 1 to 250 amino acid positions; expressing separately each member of each single substitution library as a pre-candidate protein; selecting members of the shuffled library which encode candidate proteins which remain bound; wherein said protein display system is a phage display system; and wherein said plurality of domains covers a contiguous amino acid sequence of said protein (see Abstract, [005], [0008], [0025], [0030], [0036], [0223], [0224] and [0250]).
Swers 2011 does not explicitly teach:
	a) as in claim 9, shuffling members of the selected libraries in a PCR to produce a combinatorial shuffled library,
	With regards to claim 9, Swers 2004 teaches:
	a) as in claim 9, shuffling members of the selected libraries in a PCR to produce a combinatorial shuffled library (see entire document including Abstract and pages 1 to 2).
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized the advantages of substituting Fujino's single substitution mutagenesis for Swers 2011's multiple residue substitution to generate smaller libraries that allow for a complete search at each amino acid position.  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized the advantages of substituting Swers 2004 PCR shuffling for Swers 2011's and Fujino's homologous recombination shuffling to be able to perform the method in vitro, reducing the time to complete the method steps.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 9-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent Number 10526597.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 9 is drawn to a method of improving a protein binding site, the method comprising the steps of: synthesizing a single substitution library for each of a plurality of domains of a protein binding site, wherein each member of a single substitution library has a nucleotide sequence that encodes amino acid changes at a single amino acid position of its associated domain and that overlaps a nucleotide sequence of at least one member of a different single substitution library, and wherein the domains of the protein binding site are singly substituted at from 1 to 250 amino acid positions; expressing separately each member of each single substitution library as a pre-candidate protein; incubating in a reaction mixture under binding conditions the pre-candidate proteins of each single substitution library with target molecules; washing the target molecules and from pre-candidate proteins remaining bound form a selected library for each domain of the protein; shuffling members of the selected libraries in a PCR to produce a combinatorial shuffled library; expressing members of the shuffled library as candidate proteins; incubating in a reaction mixture under binding conditions the candidate proteins with target molecules; washing the target molecules so that a fraction of candidate proteins remain bound; and selecting members of the shuffled library which encode candidate proteins which remain bound and claim 1 in U.S. Patent Number 10526597 is drawn to a method of improving a predetermined characteristic of a protein binding site, the method comprising the steps of: synthesizing a single substitution library for each of a plurality of domains of a protein binding site, wherein each member of a single substitution library has a nucleotide sequence that encodes amino acid changes at a single amino acid position of its associated domain and that overlaps a nucleotide sequence of at least one member of a different single substitution library, and wherein the domains of the protein binding site are singlely substituted at from 1 to 250 amino acid positions; expressing separately each member of each single substitution library as a pre-candidate protein; incubating in a reaction mixture under binding conditions the pre-candidate proteins of each single substitution library with target molecules; washing the target molecules so that pre-candidate proteins having an affinity less than a predetermined affinity dissociate; forming a selected library for each domain of the protein from members of each substitution library which encode pre-candidate proteins that remain bound to the target molecules; shuffling members of the selected libraries in a PCR to produce a combinatorial shuffled library; expressing members of the shuffled library as candidate proteins; incubating in a reaction mixture wider binding conditions the candidate proteins with target molecules; washing the target molecules so that candidate proteins having an affinity less than a predetermined affinity dissociate; and isolating members of the shuffled library which encode candidate proteins which have an affinity to the target molecules greater than or equal to the predetermined affinity.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10526597.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639